DETAILED ACTION
Response to Amendment
The amendment filed 2/14/2022 has been entered. Claims 1-22 are currently pending in the application. Applicant’s amendments have overcome the outstanding rejections, previously set forth in the Non-Final Office Action mailed 11/15/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 recites several "means for" performing specific functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 15-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al (U.S. Pre-Grant Publication 2007/0203616) in view of Nareid et al (U.S. Pre-Grant Publication 2003/0167095).
Regarding claims 1, 11, 15, 19, 20, 21, and 22, Borrmann teaches an engine of a vehicle, and a control apparatus and method for controlling the engine and intake and exhaust valves of the engine (Abstract; Paragraphs 0003, 0017, 0018, 0030-0031, 0033), comprising: an intake and exhaust valve (of the "valve train" which controls the "valve opening and closing timing") coupled to a combustion chamber and configured to control flow into the combustion chamber, out of the combustion chamber, or both (Paragraphs 0017-0018); and an electronically controllable valve actuator coupled to the intake or exhaust valve via a valve stem ("first configuration" in Paragraph 0018); a memory (of the "control device" configured to store one or more trained models, the one or more trained models including a valve control model (Paragraph 0018); one or more vehicle operation sensors configured to generate vehicle operation data (Paragraph 0030), the vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof (data of the inputs and outputs of the system [engine and vehicle] measured by the sensors)(Paragraphs 0030 and 0017-0018); and one or more processors (of "control device") configured to: determine, using the valve control model, an operating characteristic of the intake or exhaust valve at least partially based on the vehicle operation data (Paragraphs 0017-0018 and 0030-0031); and generate the control signal to effect operation of the intake or exhaust valve in accordance with the operating characteristic (Paragraph 0018). 

Nareid teaches an engine capable of use in a vehicle, and method of control (Abstract; Paragraphs 0009, 0035, 0036), comprising: an intake and exhaust valve coupled to a combustion chamber and configured to control flow into the combustion chamber, out of the combustion chamber, or both; and an electronically controllable valve actuator coupled to the valve via a valve stem, a memory configured to store one or more trained models, the one or more trained models including a valve control model; one or more vehicle operation sensors (input data including environmental and operational parameters acquired by sensors [Paragraphs 0017, 0020, claim 8]) configured to generate vehicle operation data, the vehicle operation data including sensor data corresponding to a condition of the engine, control inputs indicative of operation of the vehicle, or a combination thereof; and one or more processors configured to: determine, using the valve control model, an operating characteristic of the valve at least partially based on the vehicle operation data; and generate the control signal to effect operation of the valve in accordance with the operating characteristic (Paragraphs 0009, 0011, 0017, 0020, 0021, 0035, 0036, 0037, 0038; claim 8).
Nareid teaches the valve actuator including at least one of a pneumatic pressure fluid circuit, a solenoid, or a motor configured to control opening or closing of the valve via movement of the valve stem responsive to a control signal (Paragraphs 0009, 0035-0037, 0044).

Regarding claims 3, 12, and 16, the modified invention of Borrmann discloses the invention of claims 1, 11, and 15 as discussed above, and Borrmann teaches one or more travel condition sensors configured to generate travel sensor data corresponding to a travel condition (engine speed, throttle angle, accelerator pedal position, air pressure, air temperature, etc.), wherein the one or more trained models further include a travel type model (the model takes these data into consideration), and wherein the one or more processors are further configured to: determine, using the travel type model, a travel type based on the travel sensor data; and determine the operating characteristic further based on the travel type (engine acceleration, accelerator pedal position change corresponding to different acceleration/deceleration demand, air pressure corresponding to elevation, air temperature corresponding to travel weather, etc. are inputs to the neural network)(Paragraphs 0009, 0017-0018, 0023, 0025, 0030-0031).
Regarding claim 4, the modified invention of Borrmann discloses the invention of claim 1 as discussed above, and Borrmann teaches that the travel type model is configured to select from among a plurality of travel types based on the travel sensor data; and the plurality of travel types includes at least one of: increasing speed (according the engine speed input and/or accelerator/throttle position), decreasing speed (according the engine speed input and/or accelerator/throttle position), stable speed (according the engine speed input and/or accelerator/throttle position), increasing elevation (according to air pressure), decreasing elevation (according to air pressure)(Paragraphs 0009, 0017-0018, 0023, 0025, 0030-0031).
Regarding claims 5, 13, and 17, the modified invention of Borrmann discloses the invention of claims 1, 11, and 15 as discussed above, and Borrmann teaches that the one or more trained models further include an operator type model, and wherein the one or more processors are further configured to: determine, using the operator type model, preference data corresponding to an operator of the vehicle; and determine the operating characteristic further based on the preference data (the accelerator pedal position input to the neural network indicates operator preference)(Paragraphs 0017-0018, 0023, 0025, 0030-0031).
Regarding claim 6, the modified invention of Borrmann discloses the invention of claim 5 as discussed above, and Borrmann teaches that the operator type model includes, for one or more operator types, operator preference information regarding a plurality of travel types, and wherein the operator preference information indicates a preference for one or more categories corresponding to at least one of cruise, sport, comfort, acceleration, economy, or speed (the accelerator pedal position input to the 
Regarding claim 10, the modified invention of Borrmann discloses the invention of claim 1 as discussed above, and Borrmann teaches that the vehicle corresponds to at least one of an aircraft, a watercraft, or a land vehicle (Abstract; Paragraphs 0003, 0017, 0018, 0030-0031, 0033).

Claims 7, 9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al (U.S. Pre-Grant Publication 2007/0203616) in view of Nareid et al (U.S. Pre-Grant Publication 2003/0167095) as applied to claims 1, 11, and 15 above, and further in view of Horgan (U.S. Patent 6,306,063).
Regarding claims 7, 9, 14, and 18, the modified invention of Borrmann discloses the invention of claims 1, 11, and 15 as discussed above, but does not disclose that the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle; and determine the operating characteristic further based on the fleet operation data.
Horgan is in the art of controlling internal combustion engine performance in accordance with driver behavior (abstract) and teaches the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle; and determine 
Horgan teaches that this encourages drivers to operate their vehicles in accordance with predefined vehicle operational goals (Col. 4, lines 4-6).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Borrmann, such that the one or more trained models further include a fleet operation model, and wherein the one or more processors are further configured to: determine, using the fleet operation model, fleet operation data corresponding to a fleet control instruction that is received at the vehicle, and determine the operating characteristic further based on the fleet operation data, as suggested and taught by Horgan, in order to encourage drivers to operate their vehicles in accordance with predefined vehicle operational goals.
Regarding claim 9, the modified invention of Borrmann discloses the invention of claim 7 as discussed above, and Horgan further teaches that the fleet control instruction corresponds to an instruction from a manufacturer or corporate owner of the vehicle (Step 218 thus provides the fleet owner/manager with further flexibility in that the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borrmann et al (U.S. Pre-Grant Publication 2007/0203616), Nareid et al (U.S. Pre-Grant Publication 2003/0167095), and Horgan (U.S. Patent 6,306,063) as applied to claim 7 above, and further in view of Gray (U.S. Pre-Grant Publication 2004/0231650).
Regarding claim 8, the modified invention of Borrmann discloses the invention of claim 7 as discussed above, but does not disclose the fleet control instruction corresponds to an instruction from a governmental or regulatory entity. 
Gray teaches operating vehicle fleets (Paragraph 0003), and teaches the fleet control instruction corresponds to an instruction from a governmental or regulatory entity (to meet motor vehicle emissions regulations at a reduced cost (Paragraph 0003). In addition, as demonstrated in FIG. 2, use of the preferred FCC Naptha fuel for the present invention resulted in virtually smokeless engine even at engine-out NOx levels significantly below future regulation levels, without the need for aftertreatment (Paragraph 0026).
Gray teaches that this allows meeting motor vehicle emissions regulations at a reduced cost (Paragraph 0003).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the invention of Borrmann, such that the fleet control instruction corresponds to an instruction from a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747